       Case 2:18-cv-01228-HB Document 78-1 Filed 05/09/19 Page 1 of 30




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA



WARREN HILL, LLC,
                        Plaintiff,                  No. 2:18-01228-HB
v.

SFR EQUITIES, LLC,
                        Defendant.

_____________________________________________________________________________

               PLAINTIFF WARREN HILL, LLC’S RESPONSE TO
    DEFENDANT SFR EQUITIES, LLC’S STATEMENT OF UNDISPUTED FACTS
______________________________________________________________________________




                                          ELLIOTT GREENLEAF, P.C.
                                          925 Harvest Drive, Suite 300
                                          Blue Bell, PA 19422
                                          (215) 977-1000

Dated: May 9, 2019                        Counsel for Plaintiff Warren Hill, LLC
           Case 2:18-cv-01228-HB Document 78-1 Filed 05/09/19 Page 2 of 30




       Plaintiff Warren Hill, LLC (“Warren Hill”), through its undersigned counsel, hereby

responds to the Statement of alleged Undisputed Facts that Defendant SFR Equities, LLC

(“SFR”) filed in support of its Motion for Partial Summary Judgment. The Court’s policies do

not expressly call for a separate Statement of Facts, which SFR nevertheless filed in connection

with its Motion. In an effort to preserve its rights, and to avoid any impression that SFR’s

Statement of Facts is “undisputed” for purposes of Rule 56, Warren Hill has prepared the

following responses with specific citation to the record.1

       Warren Hill is mindful of the length of its responses to SFR’s Statement, but SFR has

made numerous incorrect and misleading statements that require correction. Many of SFR’s

statements are not supported by any record citation. Others are supported only by the self-

serving affidavit of Gene Harris, who is one of the managers of SFR. The overwhelming

majority of SFR’s statements are immaterial to the issues in dispute, but Warren Hill

nevertheless corrects the misstatements for the Court (with appropriate record citations).

                     RESPONSE TO SFR’S STATEMENT OF ALLEGED FACTS

       1.         AHG Group (“AHG”) is a company based in Winter Park, Florida. AHG,

among other things, invests in real estate and other businesses. Gene Harris is one of three

managers of AHG and the companies it owns. Declaration of Gene Harris, at ¶ 1 (hereinafter

“Harris Dec.”).

       RESPONSE: Admitted.

       1
         Warren Hill reviewed the Court’s published decisions in connection with responding to
SFR’s separately filed Statement of Facts. Warren Hill located only a few such decisions where
the Court appeared to consider a separate factual statement and a corresponding response. See
A.G. v. Lower Merion Sch. Dist., 2012 U.S. Dist. LEXIS 140250, at *26 n.10 (E.D. Pa. Sep. 28,
2012); Hlywiak v. AMTRAK, 223 F. Supp. 3d 395, 396 n.2 (E.D. Pa. 2016); Blunt v. Lower
Merion Sch. Dist., 826 F. Supp. 2d 749, 752 n.1 (E.D. Pa. 2011). While these cases appear to
represent the minority of the Court’s summary judgment opinions, Warren Hill makes this
submission to provide an appropriate response to SFR’s statement for the Court’s consideration.
                                                 1
         Case 2:18-cv-01228-HB Document 78-1 Filed 05/09/19 Page 3 of 30




        2.        Over the years, AHG created numerous other companies that own and

manage AHG’s investments. Harris Dec. at ¶ 2.

        RESPONSE: Admitted in part; disputed in part. Warren Hill admits that AHG

created SFR to serve as the entity that purchased Warren Hill’s interest in Vendor

Assistance Program, LLC. Warren Hill lacks knowledge concerning, and therefore

disputes, whether “numerous other companies” have been created to manage investments

that are not part of this case.

        3.        One such company is SFR Equities, LLC (“SFR”). Harris is the lead Manager

of SFR. As the lead Manager, he is responsible for SFR’s day-to-day operations. Harris Dec. at

¶ 3.

        RESPONSE: Admitted in part; disputed in part. SFR is managed by Mr. Harris

together with Mr. Alan Ginsburg, a billionaire real estate investor in Florida. Mr. Harris

testified that he is the lead manager, but evidence adduced in discovery tends to show that Mr.

Ginsburg provides the financial backing to SFR. (See Ex. 1, Member Interest Purchase

Agreement (“MIPA”) at C-1 (guaranty of payment to Warren Hill of $1 million signed by Mr.

Ginsburg, not Mr. Harris).) Warren Hill thus disputes Mr. Harris’ characterization of himself

as the “lead” manager.

        4.        In an earlier Declaration filed on or about November 20, 2018, Harris

explained that Warren Hill sold its 33.246% of the membership interests in VAP

(collectively the “Interests”)” to SFR effective January 1, 2016. Harris Dec., ¶4 at Exh. “A”;

“MIPA”, at 1.

         RESPONSE: Admitted. By way of further response, Warren Hill admits that Mr.

 Harris authored a prior declaration. Warren Hill further admits that Warren Hill sold its



                                                 2
        Case 2:18-cv-01228-HB Document 78-1 Filed 05/09/19 Page 4 of 30




 interest in VAP to SFR effective January 1, 2016. (See Ex. 1, MIPA at 1.)

       5.       As part of the consideration for the purchase of the Interests, SFR agreed

pursuant to Section 1.2(d) of the MIPA to pay a certain percentage of VAP’s “Net Income” for

the years 2016, 2017 and 2018 [block quotation from MIPA omitted].

        RESPONSE: Admitted in part; disputed in part. Warren Hill admits that the MIPA

 contains Section 1.2(d), which speaks for itself and which has already been interpreted, in

 part, by the Court. (See Ex. 1, MIPA, § 1.2(d)); see generally Warren Hill, LLC v. SFR

 Equities, LLC, 2019 U.S. Dist. LEXIS 23265 (E.D. Pa. Feb. 8, 2019). Warren Hill disputes

 SFR’s proffered interpretation of Section 1.2(d).

       6.       As part of the consideration for the purchase of the Interests, SFR agreed

pursuant to Section 1.2(e) of the MIPA to pay a certain percentage of VAP’s “Included

Reserve Amounts” for the years 2016, 2017 and 2018 [block quotation from MIPA omitted]:

       RESPONSE: Admitted in part; disputed in part. Warren Hill admits that the MIPA

contains Section 1.2(e), which speaks for itself. (See Ex. 1, MIPA, § 1.2(e).) Warren Hill

disputes SFR’s legal interpretation and construction of Section 1.2(e), as set forth in Warren

Hill’s Motion for Summary Judgment and in its Response opposing SFR’s Motion for Partial

Summary Judgment.

       7.       Prior to 2017, VAP facilitated the creation of trusts for the purchase of State

of Illinois receivables from numerous vendors through the State of Illinois Vendor Payment

Program (“VPP”). See Harris Dec. at ¶6; see also Warren Hill Resp. to ¶¶ 18-19, supra.

       RESPONSE: Admitted in part; disputed in part. Warren Hill admits that VAP—as

a Qualified Purchaser and only manager of the trusts—caused the creation of the trusts at

issue. Indeed, as the manager of the trusts, VAP does “anything and everything from


                                                 3
         Case 2:18-cv-01228-HB Document 78-1 Filed 05/09/19 Page 5 of 30




finding the financing to begin with, finding the receivables, getting the receivables in order

to qualify . . . and so forth.” (Ex. 4, Jan. 24, 2019 Transcript (“Tr.”) at 13; see also id. at 10

(SFR counsel agreeing that “[h]istorically, VAP found the financing” which was an

“important thing”); id. at 16 (SFR counsel noting that “VAP puts this entire deal together for

the . . . the benefit of everyone, the bank, the State of Illinois, the vendors”). Warren Hill

disputes SFR’s suggestion that VAP’s role changed in this regard in 2017. As the Court has

already held, VAP is the only manager of the trusts and VAP is the only entity qualified to

participate under Illinois’ Vendor Payment Program and Vendor Support Initiative (together,

the “Program). See Warren Hill, LLC, 2019 U.S. Dist. LEXIS 23265, at **3-7. Moreover,

to the extent SFR may assert that Bluestone Capital Markets, LLC (“BCM”) may have

partially supplanted VAP’s role in “facilitate[ing] the creation of trusts for the purchase of

State of Illinois receivables,” Warren Hill disagrees that the existence of BCM has any

material impact on the facts underlying this litigation. The beneficial ownership of VAP and

BCM are identical, VAP remains the manager of all trusts at issue, BCM is not a Qualified

Purchaser under the Program, and BCM is an alter ego of VAP. Id.

        8.       Trusts, such as

                 sometimes referred to as a                 See,

         agreements and certificates, attached to the Declaration of Gene Harris as Exh.

“K”. See also,                             and                                       , attached to

the declaration of Gene Harris as Exhibit “L”.

        RESPONSE: Admitted. By way of further response, as the Court has recognized,

“VAP purchases accounts receivable from the state’s vendors and borrows money from a

bank to do so.” Warren Hill, 2019 U.S. Dist. LEXIS 23265, at **3-7. Indeed, the record



                                                   4
         Case 2:18-cv-01228-HB Document 78-1 Filed 05/09/19 Page 6 of 30




confirms that VAP’s lenders supply the financing needed to purchase billions of dollars in

receivables, which are held in trusts that VAP manages until Illinois pays its bills. (Ex. 4, Tr.

at 11, 16; Ex. 5 (VAP’s own website states that “VAP,” not a trust, “has financed over $3.5

billion in accounts receivable”); Ex. 10 (summary deposition exhibit); Ex. 17 (referencing

VAP’s                     Ex. 15 (referring to VAP’s lenders as “          ”); Ex. 18 (referring

to VAP’s lenders as “             ”); Exs. 13-14 (asking board of managers for approval of

                         ” with one particular lender); See

http://cgfa.ilga.gov/upload/04232018meetingAudio.mp3 at Minute 21-22, 37-39 (VAP

founder Brian Hynes referring to VAP’s lenders and VAP’s role in purchasing receivables).

        9.        The trusts would issue promissory notes to the bank in exchange for loans. See

Exhs. “K – L”.

        RESPONSE: Disputed. The trusts may have issued promissory notes to banks, but the

documents cited by SFR in support of its assertion do not appear to provide for such notes. Two

trust agreements within SFR’s Exhibit K refer to

     d (i.e., the “                                                 -4” (see SFR Mtn., Ex. K, at

p.33, SFR 17048) and the “                                                         ” (id., at p. 84

SFR 17788)), but such asset-backed notes are not “

        Warren Hill lacks knowledge concerning, and therefore disputes, the matter to which

SFR is referring.

        10.       The trusts would use these funds to purchase receivables from vendors to

the State of Illinois, and would subsequently be paid back by the State of Illinois at a

premium, referred to as a “penalty” under the VPP. See, e.g., id.

        RESPONSE: Admitted in part; disputed in part. Warren Hill admits that the



                                                   5
         Case 2:18-cv-01228-HB Document 78-1 Filed 05/09/19 Page 7 of 30




trusts are used as a financial intermediary between VAP and its lenders (

                                    in the operation of VAP’s business within the Program.

As SFR has conceded, and as the Court has already found, VAP finds the lenders, arranges

the financing, and facilitates all aspects of the financial arrangements between VAP, its

lenders, Illinois, and the state’s vendors. Warren Hill, 2019 U.S. Dist. LEXIS 23265, at

**3-7; see also Ex. 4, Tr. at 10, 13, 16; Ex. 5 (VAP’s own website states that “VAP,” not a

trust, “has financed over $3.5 billion in accounts receivable”); Ex. 10 (summary deposition

exhibit); Ex. 17 (referencing VAP’s “                      Ex. 15 (referring to VAP’s lenders as

“            ”); Ex. 18 (referring to VAP’s lenders as “             ”); Exs. 13-14 (asking

board of managers for approval of “                            ” with one particular lender);

See http://cgfa.ilga.gov/upload/04232018meetingAudio.mp3 at Minute 21-22, 37-39 (VAP

founder Brian Hynes referring to VAP’s lenders and VAP’s role in purchasing

receivables).

       11.        The trusts also issued certificates, which entitled the certificate holder to

certain rights to trust assets, including the right to payment directly from the trust as the

certificate holder. See Exhs. “K – L”.

       RESPONSE: Admitted in part; disputed in part. Warren Hill admits that each trust

has a trust certificate. The trust certificates are one of the vehicles through which value is

captured in the operation of VAP’s business. As VAP explains in its financial statements,



     . (See Ex. 11 at 7 (

                    .) It is paid this amount through two income streams: (1) management fees,

which VAP refers to as                      and (2)                         , which is the residual



                                                      6
         Case 2:18-cv-01228-HB Document 78-1 Filed 05/09/19 Page 8 of 30




amount left after VAP—as manager—pays all fees and expenses, including interest payments

to VAP’s lenders. Id. Warren Hill disputes SFR’s statement to the extent that SFR implies,

incorrectly, that its obligations to Warren Hill under the MIPA are somehow reduced or

extinguished by the identity of an entity, such as BCM, that may receive a direct payment

from a trust or that may have obtained title to a trust certificate without consideration.

       12.       Entities that did not rightfully hold title to the certificates were not entitled

to certificate holder payments. See id.

       RESPONSE: Admitted in part; disputed in part. Warren Hill admits that each trust

has a trust certificate. Warren Hill disputes SFR’s statement to the extent that SFR implies,

incorrectly, that its obligations to Warren Hill under the MIPA are somehow reduced or

extinguished by the identity of an entity, such as BCM, that may receive a direct payment

from a trust or that may have obtained title to a trust certificate without consideration.

Warren Hill further disputes the legal conclusions set forth in this Paragraph.

       13.       These trusts were created under Delaware law and are governed by Delaware

law. See id.

       RESPONSE: Admitted in part; disputed in part. Warren Hill admits that the trusts were

created under Delaware law and, while not a statement of fact, Warren Hill believes that the

trusts must comply with Delaware law. Warren Hill disputes any suggestion that the trusts are

not also subject to the laws and regulations governing the Program. To the contrary, as Illinois

has recognized, the trusts are subject to the Program Terms, and



             (See Ex. 25

                                           at 1 (



                                                    7
         Case 2:18-cv-01228-HB Document 78-1 Filed 05/09/19 Page 9 of 30




                                            to”); see Ex. 26,

                   .) VAP is required by Illinois to make detailed disclosures each month

concerning the receivables that are held in each trust, which further confirms that the trusts—

which are financial vehicles used by VAP to conduct its business under the Program—are

subject to Illinois laws and regulations. See VAP’s December 2018 Disclosures, available at

https://illinoiscomptroller.gov/comptroller/assets/File/QualifiedPurchaserMonthlyReports/2018/

December/VendorAssistanceProgramLLC December%202018.pdf.

       14.      These trusts were created to facilitate borrowing under a credit facility under

the VPP. See Certification of Gene Harris, ¶ 6.

       RESPONSE: Admitted in part; disputed in part. Warren Hill admits that VAP elected

to use trusts to facilitate its business under the Vendor Payment Program, after VAP was

qualified by Illinois as eligible to participate in the Program. Warren Hill disputes that the trusts

are used solely for the Vendor Payment Program, as VAP also uses trusts as part of its

participation in the Vendor Support Initiative, which is governed by the same terms that govern

the Vendor Payment Program. (See Ex. 6, Reape Dep. at 32:19-33:4; Ex. 3 (Program Terms

apply to Vendor Support Initiative).)

       15.      The trusts refer to numerous parties filling different roles other than the

trust manager VAP, such as the “

                                           .” See Exhs. “K – L”.

       RESPONSE: Admitted. By way of further response, the trusts also reference the


                                                  8
        Case 2:18-cv-01228-HB Document 78-1 Filed 05/09/19 Page 10 of 30




manager, VAP, and refer to management agreements that will govern the operation of the

trusts. (See, e.g., SFR Ex. K (SFR 17030, 17084); SFR Ex. L (SFR 12633).)

       16.      The roles of the various parties to the trusts are not governed by the VPP

program terms, and the trusts’ administration is not specific to the VPP program. See

Declaration of Gene Harris, ¶ 7.

       RESPONSE: Disputed. For one, this statement is not factual in nature. Rather, SFR is

making a conclusion of law—that the trusts are not governed by the Program—and basing that

conclusion of law on a self-serving statement by one of SFR’s managers. Notably, SFR fails to

cite any law that would support its conclusion. By way of further response, the trusts are

qualified purchasers under the Program, and are subject to its terms. (See Exs. 25-26

                                         .) Indeed,

                                                                         . (Id.) In approving the

trusts, the agency—



          m. (Id.) In fact, the trust agreements explicitly refer to

                                                       (See, e.g., SFR Ex. L (SFR 12560 (

                                            , SFR 12630 (

               ); Ex. 35, Mgt. Agreement at 2, § 2.01(b)

                                                                                id. at §2.03(h)

(                                                ).)

       17.      The VPP terms do not require trust certificate holders to be “qualified

purchasers.” Id.

       RESPONSE: Disputed. For one, this statement is not factual in nature. Rather, SFR is


                                                  9
        Case 2:18-cv-01228-HB Document 78-1 Filed 05/09/19 Page 11 of 30




making a conclusion of law, and basing that conclusion of law—regarding how the Program

terms apply to certificate holders—on a self-serving statement by its manager. Notably, SFR fails

to cite any law that would support its conclusion. By way of further response, only Qualified

Purchasers are permitted to participate in the Program. (Ex. 2, Program Terms at 1.)

Specifically, the Program terms state that in “consideration” for paying vendors based on the face

value of the invoice, “Qualified Purchasers” will be entitled to “all of [a vendor’s] rights to

payment of such Qualified Account Receivable, including all current and future prompt payment

penalties due relating to such Qualified Account Receivable in accordance with the Prompt

Payment Act.” (Id. at 2, § I.) VAP and its affiliates have chosen to structure VAP’s business

such that a portion of the value of the prompt payment penalty is captured as the

       . (See Ex. 11, at 7.)

       18.       In his Declaration of November 20, 2018, Harris explained




                                                                                              . All

new trust certificates created after BCM’s formation in 2017 were created in the name of BCM

in 2017 and 2018. The trust Certificate Holder owns the equity or residual interest in each

trust. Harris Dec., at ¶¶ 8-9.

       RESPONSE: Disputed. Warren Hill disputes “why and how” VAP’s board of

managers (which is identical to BCM’s board of managers) agreed to create BCM, and even

SFR acknowledges that there are “all sorts of disputes about . . . what was happening behind

the scenes.” (Ex. 4, Tr. at 33 (emphasis added).) Thus, Warren Hill (1) disputes that VAP

needed to create BCM, or any affiliate, to “comply” with new risk retention regulations; and (2)



                                                  10
        Case 2:18-cv-01228-HB Document 78-1 Filed 05/09/19 Page 12 of 30




disputes that the alleged need to “comply” with new regulations was the true motivation for

creating BCM.

       As to the first point, the new risk retention requirements did not, as a matter of law,

require VAP to create a new entity for purposes of compliance. Warren Hill briefed this issue in

its pending Motion for Summary Judgment. (See D.E.74 at 14-17.) SFR has never been able to

point to applicable law that required the creation of BCM.

       As to the second point, Warren Hill has adduced substantial evidence, including through

its expert, to show that BCM was created for the purpose of funneling money out of VAP to

support SFR’s effort to depress the amount of money it owed to Warren Hill under the terms of

the MIPA. Specifically:

       (1)

           (See Ex. 9, Harris Dep. at 197:10-17, 199:23-200:1; Ex. 6, Reape Dep. at 210:16-

211:16);

       (2)




                                                             (Ex. 9, Harris Dep. at 197:10-25; see

also Ex. 28, BCM Ownership Chart);

       (3)




                                                11
        Case 2:18-cv-01228-HB Document 78-1 Filed 05/09/19 Page 13 of 30




                                                                 (Ex. 29 (

                                                                         ; Ex. 30 (same)) ;

       (4) ultimately, at SFR’s insistence, approximately 80% of VAP’s earned fees were

“allocated” to BCM and BSF (Ex. 20 (reallocating—without any analysis—more than

        of VAP’s earned fees to BCM and BSF));

       (5) indeed, despite the fact that BCM had just been created in March 2017, Mr. Harris—

SFR’s alleged “lead manager”—allocated to BCM more than                       of fees that VAP had

already earned over the course of several years, (id.);

       (6)




                             S (Ex. 6, Reape Dep. at 287:18-288:14; Ex. 7, Wilson Dep. at 175:4-

177:21; Ex 30 (

                   ); Ex. 31 (

            w).)

       (7) BCM received significant monetary allocations despite there not having been much

            in the entity and even though Mr. Hynes, who was supposed to be dedicating the

majority of his time to BCM,

(Ex. 32 (                                            ); Ex. 8, Hynes Dep. at 77:9-13);

       (8)



                                                                     (Ex. 6, Reape Dep. at 202:15-

23; Ex. 7, Wilson Dep. at 65:15-66:10, 71:23; Ex. 8, Harris Dep. at 231:18-233:8.)



                                                    12
        Case 2:18-cv-01228-HB Document 78-1 Filed 05/09/19 Page 14 of 30




        (9) VAP received nothing of value in connection with transferring the trust certificates to

BCM—



                                                                                  (see Warren Hill

Resp. to ¶ 19, infra);

        (10)



                                                                                                 ,



                                                (Ex. 6, Reape Dep. at 136:15-20); and

        (11) the “Services Agreement” between VAP and BCM was set to expire

                                   (Ex. 33, VAP-BCM Services Agreement at 1).

        19.      In September and October, 2017

                    s attached to Harris’s Declaration as Exhs. “B – G,” respectively,

transferring all VAP’s ownership interest in the trust certificates created prior to 2017 in which

VAP at one time maintained a residual interest to BCM. During 2017 and thereafter,

                                                       . As a result of these transactions, BCM,

holds the trust certificates which produced income for BCM in 2018 and which also will

produce income for BCM in the future through receivables. Consequently, VAP no longer

holds any interest in the trust certificates and does not derive any revenue from them. Harris

Dec., at ¶ 9.

        RESPONSE: Admitted in part; disputed in part. Warren Hill admits that




                                                13
        Case 2:18-cv-01228-HB Document 78-1 Filed 05/09/19 Page 15 of 30




                                                                          , and that new trust

certificates created in the course of VAP’s business were issued with BCM named as the

certificate holder. Further, Warren Hill admits that SFR, using its counsel in Florida, created

BCM in March 2017, just days after Warren Hill inquired about the first earnout payment owed

by SFR to Warren Hill. (Ex. 34, Delaney Decl. ¶¶ 41-42.) Warren Hill disputes that “VAP no

longer holds any interest in the trust certificates and does not derive any revenue from them”

because:

       (1)       as detailed in VAP’s financial statements, including those covering the period

following the creation of BCM, the “

                                                         VAP is, undisputedly, the only manager

of the trusts, and thus it is VAP’s work as manager that “                              ;”

       (2)       the circumstances by which VAP gave away possession of the trust certificates

without consideration were a sham, in furtherance of SFR’s attempts to wrongfully depress its

earnout obligations; and

       (3)       Warren Hill disputes that VAP and BCM are legally separate—they, together with

BSF, are mere alter egos. For instance:

                                                         (Ex. 6 Reape Dep. at 10-14), the
                                                        (Ex. 19, SFR RFA Resp. ¶ 28; Doc. 38,
Hynes Decl. Exs. E, H, Q, R, S; Ex. 9 Harris Dep. at 41),
                             l (Ex. 19 SFR RFA Resp. ¶ 28; Ex. 9, Harris Dep. at 97-99; Ex. 7,
Wilson Dep. at 57),
                               (Doc. 38, Hynes Decl. Exs. E, F, H; Ex. 7, Wilson Dep. at 57).

             
                              (Ex. 6, Reape Dep. at 19, 270-77);

             

                                                                     (Ex. 7, Wilson Dep. at 234-
37, 257-58);

                                                 14
        Case 2:18-cv-01228-HB Document 78-1 Filed 05/09/19 Page 16 of 30




                                                                                            ” (Ex. 7,
Wilson Dep. at 35, 126, 222, 258-59; Ex. 20.);

             

     h (Ex. 9, Harris Dep. at 204-12);

             

                                                                          (Ex. 9, Harris Dep. at 232-34;
Ex. 6, Reape Dep. at 202; Ex. 7, Wilson Dep. at 76);

             
                 (Ex. 9, Harris Dep. at 200; Ex. 21 (ownership chart));

             Mr. Hynes did not mention the Bluestone entities and held out the combined
operation of VAP and the Bluestone entities as a single entity (VAP) when testifying to Illinois’s
Commission on Government Forecasting and Accountability; testifying in 2018 that VAP (not
BCM or BSF) purchased receivables (21:48), was repaid by the state and was owed outstanding
payment (22:11), and received and continued to be owed Prompt Payment Penalties (22:19) (a
portion of the value of which resides in the Trust Certificate Income for trust certificates
nominally held by BCM);

             

                      (see Exs. 22-23, VAP’s Confirmation Requests); and

              Warren Hill’s expert has opined that: (a) “BSF and BCM did not appear to have
the ability to operate as stand-alone entities”; (b) “Numerous transactions in excess of
         between VAP and BSF and VAP and BCM did not appear to be conducted on an arm’s
length basis”; (c) “VAP, BSF, and BCM appeared to commingle assets through the sharing of
revenues earned by VAP, sharing various expenses including payroll, undocumented loans, and
undocumented transfers of funds, among others”; and (d) “VAP, BSF, and BCM shared common
members/owners, Board of Managers, officers, accounting personnel, accounting software, and
auditors.” (Ex. 24, Expert Report at 6.)

       20.         In order to calculate the earnout for 2018 under the MIPA and to comply with

Warren Hill’s discovery demands in this case, Harris calculated the total amount of cash receipts

earned by VAP/BCM/BSF as of December 31, 2018. Attach to Harris’s Declaration as Exh.

“H” is a true and correct copy of the 2018 Cash Receipts Schedule that was created by Harris or

under his supervision in which he broke down                      in cash receipts of

                                                   15
          Case 2:18-cv-01228-HB Document 78-1 Filed 05/09/19 Page 17 of 30




VAP/BCM/BSF in 2018. This document was produced to Warren Hill as SFR bates stamped

document 37675-37674 and was marked by plaintiff’s counsel and used at the second deposition

of David Reape as Warren Hill Exhibit 117.

          RESPONSE: Admitted in part; disputed in part. Warren Hill admits that it received

the document referenced in this Paragraph as part of discovery. Warren Hill admits that the

document was marked as a deposition exhibit. Warren Hill lacks knowledge concerning, and

therefore disputes, the identity of the individual who created the document at issue in this

paragraph. Notably, SFR does not cite any record evidence to support its assertion.

          21.     $

                                                 .

          RESPONSE: Admitted.

          22.     SFR made payment to Warren Hill pursuant to Section 1.2(e)(i) of the MIPA

on this               amount released from the                                             -1

reserve account, and consequently, payments on the series                                  are not in

controversy for purposes of this motion.

          RESPONSE: Admitted.

          23.     Harris created this Schedule from the books and records of VAP/BSF/BCM.

The document lists the cash receipts paid by the trusts managed by VAP to VAP/BSF/BCM on

a monthly basis.

          RESPONSE: Disputed. There is no citation to any fact of record to support this

statement, in violation of the Court’s stated requirement that all factual assertions be

accompanied by corresponding record citation. In any event, Warren Hill did not prepare the

schedule referenced herein and does not know how the Schedule was created.


                                                     16
        Case 2:18-cv-01228-HB Document 78-1 Filed 05/09/19 Page 18 of 30




       24.     The following cash payments were set forth on the Exhibit “H” Schedule and

constitute cash payments paid directly to Bluestone Capital Management by the trusts:




       RESPONSE: Disputed. Warren Hill did not prepare the summary chart presented by

SFR, nor did Warren Hill prepare the two pages of SFR’s Exhibit H. In preparing its

response to SFR’s motion for partial summary judgment, Warren Hill attempted to confirm

the entries in SFR’s summary chart based upon the information in Exhibit H cited by SFR as

the basis for its summary (assuming, arguendo, that the information in Exhibit H is accurate).

SFR’s summary chart cannot be validated by the information proffered by SFR in Exhibit H

for a number of reasons, including inter alia:

       (1)

(with a few negligible discrepancies)



                                                         ;

       (2) the second page of SFR’s Exhibit H purports to show

                                                 17
        Case 2:18-cv-01228-HB Document 78-1 Filed 05/09/19 Page 19 of 30




                                        , but Exhibit H does not demonstrate how SFR arrived

at the numbers it included in its summary chart;

       (3) there is a substantial discrepancy between (A) the total of all amounts that SFR

allocated to BCM relating to the various certificates listed on the second page of SFR’s

Exhibit H and (B) the total listed in SFR’s proffered summary chart;

       (4) there is a discrepancy between SFR’s summary chart and the first page of SFR’s

Exhibit H regarding the identity of the trust certificate corresponding to

          listed in SFR’s summary chart; and

       (5) even within SFR’s summary chart, there is a discrepancy of nearly

between the amounts listed and the sum total shown.

       The accuracy or inaccuracy of the information proffered by SFR in its summary chart

is not material to the dispute before the court (i.e., Warren Hill’s entitlement to a portion of

the                         ). Nevertheless, Warren Hill undertook in good faith to reconcile

SFR’s summary chart with Exhibit H. Warren Hill would likely have been more fully able to

evaluate SFR’s summary chart if SFR had produced the                                 relating to

VAP/BCM/BSF, which SFR has failed to do despite

                            t. Information contained in the                     could corroborate

or conflict with SFR’s proffered summary.

       Finally, for clarity, Warren Hill notes that BCM’s full name is Bluestone Capital

Markets, LLC (not Bluestone Capital Management).

       25.        Each of the amounts set forth above were cash receipts paid directly to BCM

and were paid by wire transfer from a Trust (

                                                                                     ) and not

                                                  18
        Case 2:18-cv-01228-HB Document 78-1 Filed 05/09/19 Page 20 of 30




through VAP or its accounts. Harris Dec., at ¶ 13.

        RESPONSE: Admitted in part; disputed in part. Warren Hill admits that the

 amounts identified were paid directly to BCM, but such payments were made through the

 directions of VAP. (See generally Ex. 35 (

             ); see also Warren Hill Resp. to Para. 19 supra (setting forth fact that VAP and

 BCM are alter egos and should be treated as a single entity).) Warren Hill therefore

 disputes that these amounts were “not [paid] through VAP” because VAP, as the manager of

 each trust, directs the trusts as to where they should wire funds.

       26.        Harris attached to his Declaration as Exh. “I” true and correct copies of the

applicable                                  or                    statements showing the wire

transfers directly from each of the trusts mentioned above to BCM’s bank account with

respect to each of the payments set forth above. He circled each of the payments referred to

in paragraph 24 above to illustrate that the transfers were made by the Trustee,            , on

behalf of the trusts to BCM. Harris Dec., at ¶ 14

        RESPONSE: Admitted in part; disputed in part. Warren Hill admits that Mr.

 Harris attached documents to his declaration and Warren Hill admits that he circled various

 amounts. However, SFR’s proffered summary chart includes entries that are not circled in

 SFR’s Exhibit I. For example, SFR’s summary chart shows an amount of                        that

 SFR apparently claims was wired to BCM in                            . There is no corresponding

 entry circled in SFR’s Exhibit I. There is, however, a substantially similar amount of

               shown as wired out of BCM’s bank account on                            (See SFR

 Mtn., Ex. “I”, at p.31, SFR 041264.)

        Warren Hill further admits that certain payments were directed to BCM after this


                                                 19
        Case 2:18-cv-01228-HB Document 78-1 Filed 05/09/19 Page 21 of 30




 lawsuit was initiated, pursuant to instructions from VAP, which, as the manager of each

 trust, directs the Trustee as to where it should send funds. (See generally Ex. 35 (

                                                      see also Warren Hill Resp. to Para. 19

 supra (setting forth fact that VAP and BCM are alter egos and should be treated as a single

 entity).)

        27.     Harris also attached to his Declaration as Exh. “J” true and correct copies of

examples of Noteholder Reports documenting most of the payments to BCM. The Noteholder

Reports are sent on a monthly or weekly basis by a trustee to VAP. These Noteholder Reports

reflect that each of the payments above were cash receipts paid to BCM. A comparison of

examples of the Noteholder Reports to the BCM Bank Statements and the Cash Receipts

Schedule, shows that the examples of the payments tie together and were made during the

month set forth on the Cash Receipts Schedule in 2018 via wire transfers by the trustee directly

to BCM (and were not paid to VAP first). Harris Dec., at ¶ 15.

         RESPONSE: Admitted in part; disputed in part. Warren Hill admits that Mr. Harris

 attached to his declaration various documents appearing to be a subset of Noteholder Reports.

 Warren Hill disputes that the “Noteholder Reports reflect that each of the payments above

 were cash receipts paid to BCM”. To the contrary, at numerous places, the documents appear

 to refer to the combined entity of VAP and BCM. (See, e.g., SFR Mtn., Ex. “J”, at pp. 9, 11,

 15, 20, 24 (SFR 26795, 26799, 26791, 26787, 26803) (

                                                   ) and pp. 10, 12, 16, 19, 23 (SFR 26796,

 26800, 26792, 26788, 26804) (

                                           ”). VAP is the undisputed manager of all trusts at

 issue. The record demonstrates that SFR engaged in self-interested transactions to gift existing


                                                 20
           Case 2:18-cv-01228-HB Document 78-1 Filed 05/09/19 Page 22 of 30




 trust certificates from VAP to BCM without consideration and to create new trust certificates in

 the name of BCM while placing indemnification obligations (again without consideration) on

 VAP. (See Warren Hill Resp. to ¶¶ 18-19, supra.) The fact that the noteholder reports refer to

                                         in a single line item in no way substantiates SFR’s claims

 regarding BCM. Rather, such Noteholder reports are further evidence that VAP and BCM

 (together with BSF) are alter egos, as detailed in Warren Hill’s submissions on that issue to the

 Court. Thus, SFR’s statements in Paragraph 27 diverge materially from the actual facts.

           28.     The reason these payments were made directly to BCM is because, as

previously disclosed to the Court in SFR’s Motion for Partial Summary Judgment all trust

certificates originally issued in the name of VAP prior to 2017 were assigned by VAP to

BCM in exchange for BCM assuming the responsibility for holding the certificates. See,

Exhs. “B” – “G” above. Also, all new trust certificates created in 2017 or later, like those

issued under                                      , were issued in the name of BCM. Harris Dec.,

at ¶ 16.

            RESPONSE: Admitted in part; disputed in part. Warren Hill admits that payments of

 trust certificate income were made to BCM directly. Warren Hill disputes the assertion that

 BCM assumed any responsibilities. VAP remained the manager of all of the trusts and VAP

 was the obligor for all services provided to the trusts. See Warren Hill, supra at *3-7. SFR’s

 claim that BCM “assum[ed]” an obligation to hold onto a piece of paper is disingenuous.

           29.     The examples of the Noteholder Reports reveal that the certificate

holder payments had no relationship to the deposit or release of funds from any reserve

account addressed by the MIPA. See Exhibit “J”.

           RESPONSE: Disputed. VAP and BCM CEO David Reape testified that


                                                  21
        Case 2:18-cv-01228-HB Document 78-1 Filed 05/09/19 Page 23 of 30




                  . (See Ex. 6, Reape Dep. at 507:2-511:20.) Moreover, SFR’s reference to “any

reserve account addressed by the MIPA” is materially misleading, in that it ignores the express

language of the MIPA. Each trust certificate constitutes a “financial instrument” as described

Section 1.2(e)(iii) of the MIPA, and the second sentence of Section 1.2(e) plainly states that the

“accounts and financial instruments described in clauses (i), (ii), and (iii) of the preceding

sentence are herein defined as the “Reserve Accounts”. Thus, the trust certificates are defined to

be “Reserve Accounts.” SFR’s use of the phase “reserve account” (with lower case letters) is

grossly misleading because it ignores, and is directly contrary to, the term “Reserve Accounts”

defined by the parties in the MIPA.

       30.      Each of these examples of Noteholder Reports reveals that certificate holder

payments were separate payments from any deposits of funds into a reserve account or release

of funds from any trust reserve account. Id.

       RESPONSE: Disputed. See Warren Hill’s response to Paragraph 29.

       31.      The October 31, 2018 Noteholder Report for the

reveals a              2 payment was made to the                                  . Id.

         RESPONSE: Admitted in part; disputed in part. Warren Hill admits that the Noteholder

 Reports exist and that they are documents that speak for themselves. To the extent that SFR is

 asserting that BCM received payments in the capacity as “manager” of any of the trusts, that

 assertion is knowingly false, because only VAP is a manager of the trusts at issue. See Warren

 Hill, supra at *3-7; see also Warren Hill’s response to ¶ 27, supra.

       32.      That report reflects a release of only             8 from the reserve account. Id.

         RESPONSE: Admitted in part; disputed in part. Warren Hill admits that the Noteholder


                                                  22
        Case 2:18-cv-01228-HB Document 78-1 Filed 05/09/19 Page 24 of 30




 Reports exist and that they are documents that speak for themselves. SFR’s use of the phrase

 “reserve account” (with lower case letters) is grossly misleading because it ignores, and is

 directly contrary to, the term “Reserve Accounts” defined by the parties in the MIPA. See

 Warren Hill’s response to ¶ 29.

       33.      The

reflects a payment of                 to the Certificate Holder Representative, but does not

reflect the existence of a reserve account within that trust. Id.

        RESPONSE: Admitted in part; disputed in part. Warren Hill admits that the

 Noteholder Reports exist and that they are documents that speak for themselves. SFR’s use of

 the phrase “reserve account” (with lower case letters) is grossly misleading because it ignores,

 and is directly contrary to, the term “Reserve Accounts” defined by the parties in the MIPA.

 See Warren Hill’s response to Paragraph 29.

       34.      None of the Noteholder Reports reflect a relationship between any reserve

account and any certificate holder payment. Id.

       RESPONSE: Disputed. SFR’s use of the phrase “reserve account” (with lower case

letters) is grossly misleading because it ignores, and is directly contrary to, the term “Reserve

Accounts” defined by the parties in the MIPA. See Warren Hill’s response to Paragraph 29. In

addition, VAP and BCM CEO David Reape testified that

                                                                                          . (See Ex.

6, Reape Dep. at 507:2-511:20.)

       35.      None of the examples of Reserve Accounts, to the extent they are contained

within any trust, are identified as being held by, on behalf of, or for the benefit of VAP. Id.

        RESPONSE: Disputed. As detailed above, the trust certificates constitute


                                                  23
       Case 2:18-cv-01228-HB Document 78-1 Filed 05/09/19 Page 25 of 30




financial instruments that are expressly defined as “Reserve Accounts” in Section 1.2(e)

of the MIPA. Warren Hill admits that, prior to the gifting of the trust certificates from

VAP to BCM, that the trust certificates were “held by” VAP. Following the gifting of the

trust certificates to BCM and the creation of new trust certificates with BCM as the

nominal certificate holder, such certificates were plainly held “on behalf of” or “for the

benefit of VAP” because the trust certificates were required for the operation of VAP’s

business, as VAP’s board chose to structure it through the use of trusts to hold assets.

        Moreover, BCM’s operations are inextricably tied to the operation of VAP’s

business, such that the holdings of BCM are plainly “for the benefit of VAP.” This is

evidenced by the coordinated                                                            (which

boards are comprised of the exact same members) cited by SFR in its motion. (See Doc.

38, Hynes Decl. at Exs. I-J.) Indeed, even the farcical attempt at papering up the

appearance of consideration in the transactions that gifted the trust certificates to BCM

demonstrates that BCM holds the certificates “for the benefit of VAP.” In paragraph 16

of his declaration submitted with SFR’s pending motion, Mr. Harris asserts the trust

certificates “

                                           .” (See Harris Decl. ¶ 16.) Such an “exchange”

is hardly an assumption of any responsibility at all under the applicable circumstances.

However, to the extent that BCM’s “                                  ” could be deemed to be

any sort of “exchange,” BCM unquestionably would be holding the certificates “on behalf

of” or “for the benefit of VAP” because VAP was (and remains) the manager of all trusts

to which the trust certificates relate, and the existence of the trusts requires the trust

certificates.



                                                  24
        Case 2:18-cv-01228-HB Document 78-1 Filed 05/09/19 Page 26 of 30




        Finally, VAP and BCM (together with BSF) are alter egos, so any financial

 instrument (including the trust certificates) held in the name of BCM is also “held by”

 VAP. (See also Warren Hill’s Resp. to ¶ 19, supra (setting forth record citations

 supporting finding of alter ego status).)

       36.      Article IV of the

          t describes the initial funding of the trust in Article IV, stating, “[




                                                                 See Exhibit “L.”

       RESPONSE: Admitted in part; disputed in part. Warren Hill admits that the document

states, in part, what is reflected here by SFR. Warren Hill disputes SFR’s interpretation of the

document, which speaks for itself.

       37.      “

                                                                             Id.

        RESPONSE: Admitted in part; disputed in part. Warren Hill admits that the

 document states, in part, what is reflected here by SFR. Warren Hill disputes SFR’s

 interpretation of the document, which speaks for itself.

       38.      The                                             t describes in various locations the

establishment of a “                                   which is defined in the definitions

appendix as “                                                                                  .”

Id.

       RESPONSE: Admitted in part; disputed in part. Warren Hill admits that the


                                                  25
        Case 2:18-cv-01228-HB Document 78-1 Filed 05/09/19 Page 27 of 30




document states, in part, what is reflected here by SFR. Warren Hill disputes SFR’s

interpretation of the document, which speaks for itself.

        39.      The Notes issued pursuant to this agreement similarly identify the Trust as

the issuer of Notes to facilitate trust funding. See, id.,                                             ,

excerpted from                                                                               nt.

        RESPONSE: Disputed. Warren Hill cannot locate any portion of SFR’s Exhibit L

corresponding to the alleged excerpt that SFR described in this paragraph. Warren Hill

therefore disputes the purported content of such alleged excerpt.

        40.      This is similar to the obligations described within the latter trusts established

after the formation of BCM, which describe                   as the “            ”

                                                                                .” See Exhibit “L”.

        RESPONSE: Disputed. First, SFR appears to have intended to cite to its Exhibit K,

not its Exhibit L. SFR’s Exhibit L sets forth vastly different definitions and party designations

than are referenced by SFR in Paragraph 40. For example, SFR’s Exhibit L explicitly defines

VAP                                                                                    ” (see SFR Mtn.,

Ex. L, at p. 7, SFR 12560) and elsewhere refers to VAP as “

                             (id. at p.1, SFR 12554). Second, assuming that SFR intended to

refer to the                                         , dated as of September 29, 2017, modifying

the                                                                      , which SFR included in its

Exhibit K (starting at SFR 17026), such agreement plainly incorporates by reference “the



(see SFR Mtn., Ex. K, at p. 15, SFR 17030.) VAP is the undisputed manager of all the trusts

at issue. SFR’s reference to VAP as “                                   ” is grossly misleading because


                                                   26
        Case 2:18-cv-01228-HB Document 78-1 Filed 05/09/19 Page 28 of 30




VAP is, undisputedly, also the manager. In any case, the copious ink that SFR has spilled

regarding the particulars of specific trusts is a distraction. Nothing that SFR has cited

diminishes Warren Hill’s entitlement to the                           under the MIPA.

        41.     Furthermore, under these circumstances, all cash receipts and future receivable

payments made or to be made to BCM as trust certificate holder do not constitute “Net

Income” for purposes of Section 1.2(d) of the MIPA, and should not be included in any

present or future payment to Warren Hill under the MIPA.

         RESPONSE: Disputed. This statement contains a legal conclusion, not a statement

 of allegedly undisputed fact. Moreover, the statement does not contain citation to the record

 at all. The Court should disregard Paragraph 41 entirely. To the extent the Court considers it,

 Warren Hill disputes Paragraph 41, for the reasons set forth in its Memorandum of Law

 opposing SFR’s Motion for Partial Summary Judgment.

        42.     Under the circumstances, the 2018 cash payments from the trusts to BCM set

forth in Paragraph 24 above, as well as any future receivable payments on trust certificates, do

not constitute revenue from “Included Reserve Amounts” for purposes of Section 1.2(e) of the

MIPA and should not be included in the calculation of the 2018 earnout or any future

payment. The cash payments described above were not (i) “deposited in VAP’s series 2012-1

Reserve Account”; (ii) “deposited in any other reserve account held by, on behalf of, or the

benefit of VAP”; and/or (iii) held in the form of any financing instrument, in each case as

may be required pursuant to the terms of any financially arrangement among VAP and any of

its leaders.”

        RESPONSE: Disputed. This statement contains a legal conclusion, not a statement of

allegedly undisputed fact. Moreover, the statement does not contain citation to the record at all.


                                                 27
       Case 2:18-cv-01228-HB Document 78-1 Filed 05/09/19 Page 29 of 30




The Court should disregard Paragraph 42 entirely. To the extent the Court considers it, Warren

Hill disputes Paragraph 42, for the reasons set forth in its Memorandum of Law opposing SFR’s

Motion for Partial Summary Judgment.



                                                    Respectfully submitted,

                                                    /s/ Gregory S. Voshell
                                                    Gregory S. Voshell
                                                    Thomas B. Helbig, Jr.
                                                    ELLIOTT GREENLEAF, P.C.
                                                    925 Harvest Drive, Suite 300
                                                    Blue Bell, PA 19422
                                                    (215) 977-1000

Dated: May 9, 2019                                  Counsel for Plaintiff Warren Hill, LLC




                                               28
       Case 2:18-cv-01228-HB Document 78-1 Filed 05/09/19 Page 30 of 30




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that, on this date, I have caused a true and correct copy

of the forgoing to be served upon each attorney of record via electronic mail, the Court’s ECF

system, and U.S. mail.




                                                 /s/ Gregory S. Voshell
                                                 GREGORY S. VOSHELL


Dated: May 9, 2019




                                               29
